     Case 2:19-cv-10671-TJH-SP Document 20 Filed 07/01/20 Page 1 of 47 Page ID #:207



 1 Lincoln D. Bandlow, Esq. (CA #170449)
   Lincoln@BandlowLaw.com
 2 Law Offices of Lincoln Bandlow, PC
   1801 Century Park East, Suite 2400
 3 Los Angeles, CA 90067
   Phone: (310) 556-9680
 4 Fax: (310) 861-5550

 5     Attorney for Plaintiff
       Strike 3 Holdings, LLC
 6

 7
                            UNITED STATES DISTRICT COURT
 8
                          CENTRAL DISTRICT OF CALIFORNIA
 9
10

11     STRIKE 3 HOLDINGS, LLC,                         Case No.: 2:19-cv-10671-TJH-SP
12                         Plaintiff,                  NOTICE OF SUPPLEMENTAL
                                                       AUTHORITY
13     vs.
14     JOHN DOE subscriber assigned IP
       address 137.25.32.18,
15
                           Defendant.
16

17

18           PLEASE TAKE NOTICE that the Honorable District Judge Noel L.
19     Hillman from the United States District Court, District of New Jersey has issued
20     an Opinion and Order granting Strike 3 Holdings, LLC’s appeal and reversing the
21     decision of the Magistrate Judge in Strike 3 Holdings, LLC v. Doe, No.18-12585
22     (NLH/JS), 2019 WL 5446239 (D.N.J. Oct. 24, 2019), which Defendant in this
23     present matter cites in his brief. (Dkt. 15-1, at 20–21).
24

25     ///
26

27     ///
28                                                 1

                                    Notice of Supplemental Authority
                                                                       Case No. 2:19-cv-10671-TJH-SP
     Case 2:19-cv-10671-TJH-SP Document 20 Filed 07/01/20 Page 2 of 47 Page ID #:208



 1           For the Court’s convenience, that Opinion and Order are attached hereto.
 2
       Date: July 1, 2020                     Respectfully submitted,
 3

 4                                            By: /s/ Lincoln Bandlow
                                              Lincoln Bandlow, Esq.
 5                                            Law Offices of Lincoln Bandlow, P.C.
 6
                                              Attorney for Plaintiff
 7                                            Strike 3 Holdings, LLC
 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28                                              2

                                 Notice of Supplemental Authority
                                                                    Case No. 2:19-cv-10671-TJH-SP
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document2035 Filed
                                          Filed07/01/20
                                                06/30/20 Page
                                                          Page3 1ofof476 PageID:
                                                                          Page ID1529
                                                                                  #:209



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY


      STRIKE 3 HOLDINGS, LLC,                  1:18-cv-2674-NLH-JS

                      Plaintiff,               ORDER

            v.

      JOHN DOE subscriber assigned
      IP address 173.71.68.16,

                      Defendant.


      STRIKE 3 HOLDINGS, LLC,
                                               1:18-cv-12585-NLH-JS
                      Plaintiff,

            v.                                 ORDER
      JOHN DOE subscriber assigned
      IP address 76.116.36.190,

                      Defendant.


      STRIKE 3 HOLDINGS, LLC,
                                               1:18-cv-12586-NLH-JS
                      Plaintiff,
                                               ORDER
            v.

      JOHN DOE subscriber assigned
      IP address 76.116.76.28,

                      Defendant.
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document2035 Filed
                                          Filed07/01/20
                                                06/30/20 Page
                                                          Page4 2ofof476 PageID:
                                                                          Page ID1530
                                                                                  #:210




      STRIKE 3 HOLDINGS, LLC,                  1:18-cv-16564-NLH-JS

                      Plaintiff,               ORDER

            v.

      JOHN DOE subscriber assigned
      IP address 76.116.4.83,

                      Defendant.


      STRIKE 3 HOLDINGS, LLC,
                                               1:18-cv-16565-NLH-JS
                      Plaintiff,
                                               ORDER
            v.

      JOHN DOE subscriber assigned
      IP address 173.71.88.194,

                      Defendant.


      STRIKE 3 HOLDINGS, LLC,
                                               1:18-cv-16566-NLH-JS
                      Plaintiff,
                                               ORDER
            v.

      JOHN DOE subscriber assigned
      IP address 173.61.123.185,

                      Defendant.
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document2035 Filed
                                          Filed07/01/20
                                                06/30/20 Page
                                                          Page5 3ofof476 PageID:
                                                                          Page ID1531
                                                                                  #:211




      STRIKE 3 HOLDINGS, LLC,
                                               1:18-cv-17594-NLH-JS
                      Plaintiff,
                                               ORDER
            v.

      JOHN DOE subscriber assigned
      IP address 73.199.120.248,

                      Defendant.


      STRIKE 3 HOLDINGS, LLC,
                                               1:18-cv-17595-NLH-JS
                      Plaintiff,
                                               ORDER
            v.

      JOHN DOE subscriber assigned
      IP address 76.116.3.105,

                      Defendant.


      STRIKE 3 HOLDINGS, LLC,
                                               1:19-cv-00894-NLH-JS
                      Plaintiff,
                                               ORDER
            v.

      JOHN DOE subscriber assigned
      IP address 73.194.76.148,

                      Defendant.
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document2035 Filed
                                          Filed07/01/20
                                                06/30/20 Page
                                                          Page6 4ofof476 PageID:
                                                                          Page ID1532
                                                                                  #:212




      STRIKE 3 HOLDINGS, LLC,
                                               1:19-cv-00895-NLH-JS
                      Plaintiff,
                                               ORDER
            v.

      JOHN DOE subscriber assigned
      IP address 76.116.95.148,

                      Defendant.


      STRIKE 3 HOLDINGS, LLC,
                                               1:19-cv-14014-NLH-JS
                      Plaintiff,
                                               ORDER
            v.

      JOHN DOE subscriber assigned
      IP address 174.57.174.87,

                      Defendant.


      STRIKE 3 HOLDINGS, LLC,
                                               1:19-cv-14015-NLH-JS
                      Plaintiff,
                                               ORDER
            v.

      JOHN DOE subscriber assigned
      IP address 73.215.174.234,

                      Defendant.
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document2035 Filed
                                          Filed07/01/20
                                                06/30/20 Page
                                                          Page7 5ofof476 PageID:
                                                                          Page ID1533
                                                                                  #:213




      STRIKE 3 HOLDINGS, LLC,                  1:19-cv-14016-NLH-JS

                      Plaintiff,               ORDER

            v.

      JOHN DOE subscriber assigned
      IP address 73.80.57.239,

                      Defendant.



 HILLMAN, District Judge

        For the reasons expressed in the Court’s Opinion filed

 today,

        IT IS on this      30th___ day of       June__, 2020

        ORDERED Plaintiff’s appeal of the Magistrate Judge’s

 decision (ECF No. 31) be, and the same hereby is, GRANTED.                   The

 Magistrate Judge’s decision is reversed and these matters are

 remanded for continued proceedings consistent with the Court’s

 Opinion; and it is further

        ORDERED on remand, the court shall fashion a protective

 order, to be entered in the Magistrate Judge’s discretion,

 balancing on the one hand the public’s right of access to court

 proceedings and on the other hand any legitimate privacy

 interests to be identified by the court; and it is further

        ORDERED that once the Magistrate Judge has entered its

 protective order, Plaintiff shall be granted leave to serve
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document2035 Filed
                                          Filed07/01/20
                                                06/30/20 Page
                                                          Page8 6ofof476 PageID:
                                                                          Page ID1534
                                                                                  #:214



 Defendants’ internet service providers with a Rule 45 subpoena

 seeking the names and addresses of the subscribers assigned to

 the IP addresses identified in the respective complaints,

 limited in scope to the time periods of the alleged infringing

 activity outlined in the respective complaints and exhibits

 thereto; and it is further

         ORDERED that Plaintiff shall be granted an extension of

 time within which to serve Defendants with process.                 This Court

 leaves it to the able Magistrate Judge to determine the

 appropriate length of that extension, which may be impacted by

 the scope of the protective order entered.



                                               _s/ Noel L. Hillman_____
 At Camden, New Jersey                        NOEL L. HILLMAN, U.S.D.J.
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document20
                                     34 Filed
                                         Filed07/01/20
                                               06/30/20 Page
                                                         Page91ofof47
                                                                    39 PageID:
                                                                       Page ID 1490
                                                                               #:215



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY


     STRIKE 3 HOLDINGS, LLC,                  1:18-cv-2674-NLH-JS

                      Plaintiff,              OPINION

            v.

     JOHN DOE subscriber assigned
     IP address 173.71.68.16,

                      Defendant.


     STRIKE 3 HOLDINGS, LLC,
                                              1:18-cv-12585-NLH-JS
                      Plaintiff,

            v.                                OPINION
     JOHN DOE subscriber assigned
     IP address 76.116.36.190,

                      Defendant.


     STRIKE 3 HOLDINGS, LLC,
                                              1:18-cv-12586-NLH-JS
                      Plaintiff,
                                              OPINION
            v.

     JOHN DOE subscriber assigned
     IP address 76.116.76.28,

                      Defendant.
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document2034 Filed
                                          Filed07/01/20
                                                06/30/20 Page
                                                          Page102 of
                                                                  of 47
                                                                     39 PageID:
                                                                         Page ID1491
                                                                                 #:216




      STRIKE 3 HOLDINGS, LLC,                  1:18-cv-16564-NLH-JS

                      Plaintiff,               OPINION

            v.

      JOHN DOE subscriber assigned
      IP address 76.116.4.83,

                      Defendant.


      STRIKE 3 HOLDINGS, LLC,
                                               1:18-cv-16565-NLH-JS
                      Plaintiff,
                                               OPINION
            v.

      JOHN DOE subscriber assigned
      IP address 173.71.88.194,

                      Defendant.


      STRIKE 3 HOLDINGS, LLC,
                                               1:18-cv-16566-NLH-JS
                      Plaintiff,
                                               OPINION
            v.

      JOHN DOE subscriber assigned
      IP address 173.61.123.185,

                      Defendant.




                                          2
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document2034 Filed
                                          Filed07/01/20
                                                06/30/20 Page
                                                          Page113 of
                                                                  of 47
                                                                     39 PageID:
                                                                         Page ID1492
                                                                                 #:217




      STRIKE 3 HOLDINGS, LLC,
                                               1:18-cv-17594-NLH-JS
                      Plaintiff,
                                               OPINION
            v.

      JOHN DOE subscriber assigned
      IP address 73.199.120.248,

                      Defendant.


      STRIKE 3 HOLDINGS, LLC,
                                               1:18-cv-17595-NLH-JS
                      Plaintiff,
                                               OPINION
            v.

      JOHN DOE subscriber assigned
      IP address 76.116.3.105,

                      Defendant.


      STRIKE 3 HOLDINGS, LLC,
                                               1:19-cv-00894-NLH-JS
                      Plaintiff,
                                               OPINION
            v.

      JOHN DOE subscriber assigned
      IP address 73.194.76.148,

                      Defendant.




                                          3
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document2034 Filed
                                          Filed07/01/20
                                                06/30/20 Page
                                                          Page124 of
                                                                  of 47
                                                                     39 PageID:
                                                                         Page ID1493
                                                                                 #:218




      STRIKE 3 HOLDINGS, LLC,
                                               1:19-cv-00895-NLH-JS
                      Plaintiff,
                                               OPINION
            v.

      JOHN DOE subscriber assigned
      IP address 76.116.95.148,

                      Defendant.


      STRIKE 3 HOLDINGS, LLC,
                                               1:19-cv-14014-NLH-JS
                      Plaintiff,
                                               OPINION
            v.

      JOHN DOE subscriber assigned
      IP address 174.57.174.87,

                      Defendant.


      STRIKE 3 HOLDINGS, LLC,
                                               1:19-cv-14015-NLH-JS
                      Plaintiff,
                                               OPINION
            v.

      JOHN DOE subscriber assigned
      IP address 73.215.174.234,

                      Defendant.




                                          4
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document2034 Filed
                                          Filed07/01/20
                                                06/30/20 Page
                                                          Page135 of
                                                                  of 47
                                                                     39 PageID:
                                                                         Page ID1494
                                                                                 #:219




      STRIKE 3 HOLDINGS, LLC,                  1:19-cv-14016-NLH-JS

                      Plaintiff,               OPINION

            v.

      JOHN DOE subscriber assigned
      IP address 73.80.57.239,

                      Defendant.


  APPEARANCES

  JOHN C. ATKIN
  THE ATKIN FIRM, LLC
  55 MADISON AVENUE
  SUITE 400
  MORRISTOWN, NJ 07960

        Counsel for Plaintiff.

  HILLMAN, District Judge

        The above-captioned matters, assigned to this Court

  pursuant to Local Civil Rule 40.1(e) and by Order of the Chief

  Judge, 1 come before this Court on appeal by Plaintiff Strike 3

  Holdings, LLC (“Plaintiff”) of Magistrate Judge Schneider’s (the

  “Magistrate Judge”) order (1) denying Plaintiff expedited

  discovery in aid of identifying placeholder, John Doe defendants

  (all defendants will be collectively referred to as

  “Defendants”) and (2) denying Plaintiff an extension of time



  1 See Case No. 1:18-cv-2674, ECF No. 33 (Order of the Chief Judge
  assigning the above-captioned matters to this Court pursuant to
  Local Civil Rule 40.1(e)).
                                          5
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document2034 Filed
                                          Filed07/01/20
                                                06/30/20 Page
                                                          Page146 of
                                                                  of 47
                                                                     39 PageID:
                                                                         Page ID1495
                                                                                 #:220



  within which to serve Defendants with process.              (ECF No. 31).

  For the reasons that follow, this Court will grant Plaintiff’s

  appeal and reverse the decision of the Magistrate Judge.

  Subject to entry of a protective order to be entered at the

  Magistrate Judge’s discretion, Plaintiff will be granted leave

  to serve a subpoena upon Defendants’ Internet Service Provider

  (“ISP”) pursuant to Rule 45 of the Federal Rules of Civil

  Procedure (“Rule 45”).        That subpoena will be limited in scope,

  but will permit Plaintiff to seek the name and address of the

  subscribers to the Internet Protocol (“IP”) addresses identified

  in the captions of these matters for the time periods of alleged

  infringement as identified in the various complaints.                Plaintiff

  will also be granted an extension of time within which to

  effectuate service.




                                          6
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document2034 Filed
                                          Filed07/01/20
                                                06/30/20 Page
                                                          Page157 of
                                                                  of 47
                                                                     39 PageID:
                                                                         Page ID1496
                                                                                 #:221



                                    BACKGROUND

        Plaintiff is an intellectual property holding company that

  owns the rights to various adult films.            (ECF No. 1 (“Compl.”)

  at ¶2). 2   Plaintiff’s films are often pirated through online

  peer-to-peer file sharing networks and BitTorrent 3 distribution

  platforms.     (Compl. at ¶4).      To combat piracy of its films,

  Plaintiff identifies infringers by tracing the pirated content

  back to downloader and sharer IP addresses.             See (Compl. at ¶¶9,

  24, 26).    Once an infringer’s IP address is identified,

  Plaintiff uses geolocation and other computer forensic




  2 Plaintiff recognizes that the individual matters and motions
  before the Court are nearly identical. See Strike 3 Holdings,
  LLC v. Doe, No. 18-cv-12585 (NLH/JS), 2019 WL 5446239, at *1 n.1
  (D.N.J. Oct. 24, 2019) (citations omitted) (“Strike 3
  acknowledges its complaints are uniform.”). Therefore, for
  purposes of judicial economy and clarity, the Court cites to the
  record in this Opinion by referring to an exemplar matter, 18-
  cv-2674-NLH-JS.

  3 According to Plaintiff, BitTorrent is a system designed to
  quickly distribute large files over the Internet. (ECF No. 1 at
  ¶17). Instead of downloading a file, such as a movie, from a
  single source, Plaintiff alleges that BitTorrent users are able
  to connect to the computers of other BitTorrent users in order
  to simultaneously download and upload pieces of the file from
  and to other users. (ECF No. 1 at ¶17). To use BitTorrent to
  download a movie, the user has to obtain a “torrent” file for
  that movie, from a torrent website. (ECF No. 1 at ¶18). The
  torrent file contains instructions for identifying the Internet
  addresses of other BitTorrent users who have the movie, and for
  downloading the movie from those users. (ECF No. 1 at ¶18).
  Once a user downloads all of the pieces of that movie from the
  other BitTorrent users, the movie is automatically reassembled
  into its original form, ready for playing on the recipient’s
  device. (ECF No. 1 at ¶19).
                                          7
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document2034 Filed
                                          Filed07/01/20
                                                06/30/20 Page
                                                          Page168 of
                                                                  of 47
                                                                     39 PageID:
                                                                         Page ID1497
                                                                                 #:222



  techniques to pinpoint the location, date, and time of the

  infringing activity.       See (Compl. at ¶9).        Plaintiff then files

  suit against the subscribers to the infringing IP address and

  seeks expedited discovery to help uncover the true identity of

  the infringer or infringers.

        In these cases, Plaintiff alleges Defendants used peer-to-

  peer sharing networks to unlawfully download their films,

  without permission and in violation of the Copyright Act, 17

  U.S.C. § 101, et seq.        (Compl. at ¶23) (“Defendant used the

  BitTorrent file network to illegally download and distribute

  Plaintiff’s copyrighted motion pictures”); (Compl. at ¶27)

  (“Defendant downloaded, copied, and distributed a complete copy

  of each of Plaintiff’s Works without authorization”).                Plaintiff

  traced the downloaded files to Defendants’ IP addresses.

  (Compl. at ¶24).

        Armed with the IP address and infringement information it

  gathered, Plaintiff sued the subscribers of the infringing IP

  addresses.     Shortly thereafter, Plaintiff filed motions for

  leave to serve early Rule 45 subpoenas on the ISPs hosting the

  infringing IP addresses to discover the subscribers’ identities.

  (ECF No. 4); (ECF No. 4-1 at 2) (“Strike 3 seeks leave of Court

  to serve a Rule 45 subpoena on John Doe Defendant’s ISP.                 This

  subpoena will only demand the true name and address of John Doe

  Defendant.     Strike 3 will only use this information to prosecute

                                          8
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document2034 Filed
                                          Filed07/01/20
                                                06/30/20 Page
                                                          Page179 of
                                                                  of 47
                                                                     39 PageID:
                                                                         Page ID1498
                                                                                 #:223



  the claims made in its Complaint”).           Without that information,

  Plaintiff argues it “cannot serve John Doe Defendant nor pursue

  this lawsuit and protect its copyrights.”             (ECF No. 4-1 at 3).

        On May 31, 2019 and July 23, 2019, the Magistrate Judge

  invited the parties to appear for evidentiary hearings and oral

  argument on Plaintiff’s motion for expedited discovery.                On

  October 31, 2019, the Magistrate Judge issued an omnibus opinion

  and order denying Plaintiff’s motion for leave to proceed with

  early third-party discovery and for an extension of time to

  serve Defendants.       The opinion explained that the “fundamental

  basis of the Court’s decision is its conclusion that, as

  pleaded, Strike 3’s complaints are futile.”             Strike 3 Holdings,

  LLC v. Doe, No. 18-cv-12585 (NLH/JS), 2019 WL 5446239, at *1

  (D.N.J. Oct. 24, 2019).        Essentially, because the Court found

  the complaint did not state a viable claim, expedited discovery

  was not necessary.       See Id.    (“The Court denies Strike 3 the

  right to bootstrap discovery based on a complaint that does not

  pass muster under Fed. R. Civ. P. 12(b)(6).”).              Separately, the

  court found that even if the complaints were actionable,

  Plaintiff had not shown good cause to warrant expedited

  discovery.     The court identified seven reasons underscoring its

  conclusions:

              (1)   Strike 3 bases its complaints on unequivocal
                    affirmative representations of alleged facts
                    that it does not know to be true;

                                          9
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document20
                                     34 Filed
                                         Filed07/01/20
                                               06/30/20 Page
                                                         Page18
                                                              10ofof47
                                                                     39 PageID:
                                                                        Page ID 1499
                                                                                #:224




              (2)    Strike 3’s subpoenas are misleading and
                     create too great of an opportunity for
                     misidentification;

              (3)    the linchpin of Strike 3’s good cause
                     argument, that expedited discovery is the
                     only way to stop infringement of its works,
                     is wrong;

              (4)    Strike 3 has other available means to stop
                     infringement besides suing individual
                     subscribers in thousands of John Doe
                     complaints;

              (5)    the deterrent effect of Strike 3’s lawsuits
                     is questionable;

              (6)    substantial prejudice may inure to
                     subscribers who are misidentified; and

              (7)    Strike 3 underestimates the substantial
                     interest subscribers have in the
                     constitutionally protected privacy of their
                     subscription information.

  Strike 3, 2019 WL 5446239, at *1.

        Additionally, before the Magistrate Judge were motions for

  extension of time within which to effectuate service of process.

  (ECF No. 5).      Because the court found the matters could not

  proceed as pled, it denied Plaintiff’s motion for an extension

  of time within which to serve Defendants.            (ECF No. 29) (“the

  Court entered Orders denying plaintiff’s Motions for Discovery

  and Motions for an Extension of Time in Which to Effectuate

  Service of Process.”).       In related actions where the Court had

  previously granted such applications, the Court vacated those

  orders to align with its decision.          Strike 3, 2019 WL 5446239,

                                         10
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document20
                                     34 Filed
                                         Filed07/01/20
                                               06/30/20 Page
                                                         Page19
                                                              11ofof47
                                                                     39 PageID:
                                                                        Page ID 1500
                                                                                #:225



  at *16 (“[t]o the extent these motions have been previously

  granted, and the defendant has not yet been served, the Orders

  will be vacated.”).

          On October 31, 2019, Plaintiff timely appealed the

  Magistrate Judge’s decision.         (ECF No. 31).      Those appeals are

  ripe for this Court’s review.

                                    DISCUSSION

     I.     Subject Matter Jurisdiction

          This Court exercises subject matter jurisdiction pursuant

  to 28 U.S.C. § 1331 as Plaintiff asserts a claim under the

  Copyright Act, 17 U.S.C. § 101, et seq.

     II.    Legal Standard For Review Of The Magistrate Judge’s
            Decision

          The standard of review to be applied in reviewing decisions

  of magistrate judges depends upon whether the issue adjudicated

  is dispositive or non-dispositive of a party’s claims.               Pursuant

  to the Federal Magistrate Act of 1979, 28 U.S.C. § 636, et seq.

  and the Federal Rules of Civil Procedure, a United States

  Magistrate Judge may “hear and determine any [non-dispositive]

  pretrial matter pending before the court.”            28 U.S.C. §

  636(b)(1)(A); see Fed. R. Civ. P. 72; see L. Civ. R. 72.1(a)(1).

  If a magistrate judge rules on a non-dispositive matter, a

  district judge should reconsider that decision only where the




                                         11
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document20
                                     34 Filed
                                         Filed07/01/20
                                               06/30/20 Page
                                                         Page20
                                                              12ofof47
                                                                     39 PageID:
                                                                        Page ID 1501
                                                                                #:226



  magistrate judge’s order is “clearly erroneous or contrary to

  law.”   28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a).

        Magistrate judges may also, upon referral from a district

  judge, recommend disposition of dispositive matters.               28 U.S.C.

  § 636(b)(1)(B); Fed. R. Civ. P. 72(b).           In doing so, the

  magistrate judge submits to a district judge “proposed findings

  of fact and recommendations” for disposition pursuant to 28

  U.S.C. § 636(b)(1)(B) and Fed. R. Civ. P. 72(b)(1).              If a party

  objects to the magistrate judge’s proposed findings, a district

  court judge must make a de novo determination of those portions

  of the report and recommendation to which objection is made.                 28

  U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b)(3).

        Pretrial discovery determinations are routinely treated as

  non-dispositive matters.        Andrews v. Goodyear Tire & Rubber Co.,

  191 F.R.D. 59, 67–68 (D.N.J. 2000) (collecting cases); Patterson

  v. City of Perth Amboy, No. 06-cv-4780(KSH), 2007 WL 3054939, at

  *2 (D.N.J. Oct. 11, 2007) (citing Williams v. American Cyanamid,

  164 F.R.D. 615, 617 (D.N.J. 1996)) (“[d]iscovery orders are

  generally considered non-dispositive”).            There are, however,

  exceptions to the general rule.          See, e.g., N.L.R.B. v. Frazier,

  966 F.2d 812, 816 (3d Cir. 1992) (under unique facts, finding a

  magistrate judge’s decision on whether to enforce a subpoena

  should have been treated as dispositive and reviewed by the

  district court judge de novo); Patterson, 2007 WL 3054939, at *2

                                         12
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document20
                                     34 Filed
                                         Filed07/01/20
                                               06/30/20 Page
                                                         Page21
                                                              13ofof47
                                                                     39 PageID:
                                                                        Page ID 1502
                                                                                #:227



  (treating a motion to supplement an expert report as dispositive

  where denial of that motion would have dispositive implications

  on a particular claim).        The facts of each case and the context

  of each motion must be considered when deciding whether to treat

  resolution of a particular issue as dispositive or non-

  dispositive.

        Plaintiff persuasively argues that the motions for

  expedited discovery and for an extension of time to effectuate

  service decided by the Magistrate Judge have a dispositive

  impact on its claim, as denial of those motions leaves Plaintiff

  without a means for discovering the identity of the placeholder

  Defendants, essentially preventing it from proceeding with these

  actions.    (ECF No. 31-1 at 7) (“the Magistrate Judge . . .

  denied Plaintiff’s motions for an extension of time to serve

  process, pursuant to Rule 4(m), thereby requiring that each

  matter “must” be dismissed for failure to make timely service,

  if not for failure to state a claim”).            Without leave to seek

  identifying information for subscribers of the named-IP

  addresses, Plaintiff’s actions grind to halt, languishing on our

  docket until such time as the Court dismisses them for failure

  to prosecute or failure to make timely service.              While not

  dispositive in name, the thoughtful and comprehensive ruling of

  the Magistrate Judge on the issues joined by these appeals are

  dispositive in practical effect.            Under the circumstances, the

                                         13
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document20
                                     34 Filed
                                         Filed07/01/20
                                               06/30/20 Page
                                                         Page22
                                                              14ofof47
                                                                     39 PageID:
                                                                        Page ID 1503
                                                                                #:228



  Court finds the safest path forward requires it to review the

  Magistrate Judge’s decision de novo.

     III. Plaintiff’s Motion For Expedited Discovery

        Plaintiff seeks discovery in aid of its efforts to identify

  the true identity of the placeholder, John Doe Defendants.                (ECF

  No. 4).    This discovery is sought in an expedited fashion and

  before the parties have met and conferred pursuant to Rule 26(f)

  of the Federal Rules of Civil Procedure.

        Rule 26(d)(1) generally prohibits parties from seeking

  discovery “from any source before the parties have conferred as

  required by Rule 26(f).”        Fed. R. Civ. P. 26(d)(1).

  Notwithstanding, district courts possess broad discretion in

  managing the discovery process and may expedite or otherwise

  alter its timing or sequence.         In re Fine Paper Antitrust

  Litig., 685 F.2d 810, 817 (3d Cir. 1982) (“matters of docket

  control and conduct of discovery are committed to the sound

  discretion of the district court”); Business Ass’n of University

  City v. Landrieu, 660 F.2d 867, 877 (3d Cir. 1981).

        Rule 26(d) does not set a standard for determining when

  expedited discovery should be permitted.            Techtronic Indus. N.

  Am., Inc. v. Inventek Colloidal Cleaners LLC, No. 13-cv-4255

  (NLH/JS), 2013 WL 4080648, at *1 (D.N.J. Aug. 13, 2013) (citing

  Better Packages, Inc. v. Zheng, 05–cv-4477(SRC), 2006 WL

  1373055, at *2 (D.N.J. May 17, 2006)).           Absent guidance from the

                                         14
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document20
                                     34 Filed
                                         Filed07/01/20
                                               06/30/20 Page
                                                         Page23
                                                              15ofof47
                                                                     39 PageID:
                                                                        Page ID 1504
                                                                                #:229



  rule itself, courts in this District have fashioned two

  standards for assessing whether expedited discovery is

  appropriate, the most prominent of which has been labeled the

  “good cause standard.”       Manny Film LLC v. Doe Subscriber

  Assigned IP Address 50.166.88.98, 98 F. Supp. 3d 693 (D.N.J.

  2015) (“[a] good cause standard governs whether to permit

  discovery prior to a Rule 26(f) conference”); see Sawhorse

  Enterprises, Inc. v. Church & Dwight Co., No. 12-cv-6811 (FLW),

  2013 WL 1343608, at *2 (D.N.J. Apr. 3, 2013); Techtronic, 2013

  WL 4080648, at *1.      “Courts faced with motions for leave to

  serve expedited discovery requests to ascertain the identity of

  John Doe defendants in internet copyright infringement cases

  often apply the ‘good cause’ test.”           Modern Woman, LLC v. Does

  I–X, No. 12–4859, 2013 WL 707908, at *2 (D.N.J. Feb. 26, 2013)

  (citations omitted).       The Court applies that standard here.

        Under the good cause test, whether to permit expedited

  discovery is decided by considering the totality of the

  circumstances and the balancing of the interests of the

  plaintiff and defendant.        Better Packages, 2006 WL 1373055, at 3

  (courts consider “the entirety of the record . . . and the

  reasonableness of the request in light of all of the surrounding

  circumstances”) (citation and internal quotation marks omitted).

  Good cause exists where the “need for expedited discovery, in

  consideration of the administration of justice, outweighs the

                                         15
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document20
                                     34 Filed
                                         Filed07/01/20
                                               06/30/20 Page
                                                         Page24
                                                              16ofof47
                                                                     39 PageID:
                                                                        Page ID 1505
                                                                                #:230



  prejudice to the responding party.”           Malibu Media, LLC v. John

  Doe, No. 16-cv-942 (KM/MAH), 2016 WL 952340, *1 (D.N.J. Mar. 14,

  2016) (citation omitted); Better Packages, 2006 WL 1373055, at

  *3.

        A non-exclusive list of factors courts typically examine in

  conducting the good cause analysis include: (1) the timing of

  the request in light of the formal start to discovery; (2)

  whether the request is narrowly tailored; (3) the purpose of the

  requested discovery; (4) whether the discovery burdens the

  defendant; and (5) whether the defendant can respond to the

  request in an expedited manner.          See Better Packages, 2006 WL

  1373055, at *3.      Other courts have offered related but different

  factors for consideration, including (1) the plaintiff’s ability

  to make out a prima facie showing of infringement, (2) the

  specificity of the discovery request, (3) the absence of

  alternative means for obtaining the information sought in the

  subpoena, (4) the need for the information sought in order to

  advance the claim, and (5) the defendant’s expectation of

  privacy.    Strike 3 Holdings, LLC v. Doe, 329 F.R.D. 518, 521

  (S.D.N.Y. 2019) (citing Arista Records, LLC v. Doe 3, 604 F.3d

  110, 119 (2d Cir. 2010)).        Because these factors are all

  relevant to the Court’s current inquiry, the Court considers

  them all as part of its analysis.

        In conducting any discovery inquiry, the Third Circuit has

                                         16
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document20
                                     34 Filed
                                         Filed07/01/20
                                               06/30/20 Page
                                                         Page25
                                                              17ofof47
                                                                     39 PageID:
                                                                        Page ID 1506
                                                                                #:231



  suggested that district courts risk reversal if their rulings

  will make it impossible for any party to “obtain crucial

  evidence[.]”     See In re Fine Paper Antitrust Litig., 685 F.2d at

  818 (3d Cir. 1982) (quoting Eli Lilly & Co. v. Generix Drug

  Sales, Inc., 460 F.2d 1096, 1105 (5th Cir. 1972)) (“[the Third

  Circuit] will not upset a district court’s conduct of discovery

  procedures absent ‘a demonstration that the court’s action made

  it impossible to obtain crucial evidence’”).

        With these guideposts established, the Court turns to the

  intricacies of Plaintiff’s motion.

        A. Plaintiff Has Pled A Prima Facie Case For Copyright
           Infringement

        At the pleading stage, a court must accept all well-pleaded

  allegations in the complaint as true and view them in the light

  most favorable to the plaintiff.            Evancho v. Fisher, 423 F.3d

  347, 351 (3d Cir. 2005).        It is well settled that a pleading is

  sufficient if it contains “a short and plain statement of the

  claim showing that the pleader is entitled to relief.”               Fed. R.

  Civ. P. 8(a)(2).

        To determine the sufficiency of a complaint, a court must

  take three steps.      First, the court must “tak[e] note of the

  elements a plaintiff must plead to state a claim.”              Malleus v.

  George, 641 F.3d 560, 563 (3d Cir. 2011) (quoting Ashcroft v.

  Iqbal, 556 U.S. 662, 664, 675, 679 (2009)) (alterations in


                                         17
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document20
                                     34 Filed
                                         Filed07/01/20
                                               06/30/20 Page
                                                         Page26
                                                              18ofof47
                                                                     39 PageID:
                                                                        Page ID 1507
                                                                                #:232



  original and citations omitted).            Second, the court should

  identify allegations that, “because they are no more than

  conclusions, are not entitled to the assumption of truth.”                Id.

  (quoting Iqbal, 556 U.S. at 664, 675, 679).             Third, “whe[n]

  there are well-pleaded factual allegations, a court should

  assume their veracity and then determine whether they plausibly

  give rise to an entitlement for relief.”            Id. (quoting Iqbal,

  556 U.S. at 664, 675, 679).         The focus, therefore, is not on

  whether the plaintiff will ultimately be able to prove each fact

  alleged in the complaint, but simply whether, if such facts are

  later proven to be true, the plaintiff has stated a legally

  actionable claim.

        Plaintiff advances a single claim for copyright

  infringement.     To state a claim for copyright infringement,

  Plaintiff must allege that it (1) owns of a valid copyright, and

  (2) Defendants copied constituent elements of the work that are

  the original.     Feist Publ’ns, Inc. v. Rural Tel. Serv. Co.,

  Inc., 499 U.S. 340, 361 (1991); In re McGraw-Hill Glob. Educ.

  Holdings LLC, 909 F.3d 48, 67 (3d Cir. 2018).

        Plaintiff alleges that it owns valid copyrights to the

  material Defendants allegedly pirated.            (Compl. at ¶31)

  (“Plaintiff owns the copyrights to the Works”).              Plaintiff also

  identifies the registered copyrights that Defendants allegedly

  infringed by what appear to be their registration numbers, see

                                         18
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document20
                                     34 Filed
                                         Filed07/01/20
                                               06/30/20 Page
                                                         Page27
                                                              19ofof47
                                                                     39 PageID:
                                                                        Page ID 1508
                                                                                #:233



  (ECF No. 1-1), along with other identifying information placing

  Defendants on notice of the specific claims against them.                These

  facts, as alleged, sufficiently satisfy the first element of a

  copyright infringement claim.

        Plaintiff also clearly alleges that Defendants pirated

  Plaintiff’s copyrighted material by downloading it through peer-

  to-peer sharing platforms.        See, e.g., (Compl. at ¶4) (“Using

  the BitTorrent protocol, Defendant is committing rampant and

  wholesale copyright infringement by downloading Strike 3’s

  motion pictures as well as distributing them to others.

  Defendant did not infringe just one or two of Strike 3’s motion

  pictures, but has been recorded infringing 36 movies over an

  extended period of time”); (Compl. at ¶23) (“Defendant used the

  BitTorrent file network to illegally download and distribute

  Plaintiff’s copyrighted motion pictures”); (Compl. at ¶27)

  (“Defendant downloaded, copied, and distributed a complete copy

  of each of Plaintiff’s Works without authorization”).               Plaintiff

  (1) identifies the infringing Defendant; (2) identifies the ISP

  hosting the infringing IP address; (3) identifies the city and

  state where the infringing activity occurred; (4) identifies the

  number of works infringed; and (5) identifies what appears to be

  the date and time of each infringing activity.             See (ECF No. 1-

  1).   These allegations unmistakably allege that Defendants

  infringed upon Plaintiff’s copyrighted material by downloading

                                         19
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document20
                                     34 Filed
                                         Filed07/01/20
                                               06/30/20 Page
                                                         Page28
                                                              20ofof47
                                                                     39 PageID:
                                                                        Page ID 1509
                                                                                #:234



  copies of protected works.        Therefore, Plaintiff states a prima

  facie case for copyright infringement.           See, e.g., Strike 3

  Holdings, LLC v. Doe, 329 F.R.D. 518, 521 (S.D.N.Y. 2019)

  (reaching the same conclusion).

        B. The Court Below Erred In Concluding Plaintiff Failed To
           State A Prima Facie Case Of Copyright Infringement

        In finding that Plaintiff failed to state a prima facie

  claim, the Magistrate Judge considered material outside of the

  complaint and drew inferences against Plaintiff in determining

  the complaint would later fail, both of which constitute

  reversible error.

        First, in reviewing material beyond the four-corners of the

  complaint, the court found that Plaintiff’s allegations were

  hollow and would later prove to be untrue.            See Strike 3

  Holdings, LLC v. Doe, 2019 WL 5446239, at *1 (“Strike 3 bases

  its complaints on unequivocal affirmative representations of

  alleged facts that it does not know to be true”).              The Third

  Circuit requires, however, that where well-pled factual

  allegations exist, court should “assume their veracity” at the

  pleading stage.      Malleus, 641 F.3d at 563 (citing Iqbal, 556

  U.S. at 664, 675, 679); see Alston v. Parker, 363 F.3d 229, 233

  n.6 (3d Cir. 2004) (Third Circuit cautioned that courts should

  permit “discovery before testing a complaint for factual [as

  opposed to legal] sufficiency”).            As identified above, Plaintiff


                                         20
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document20
                                     34 Filed
                                         Filed07/01/20
                                               06/30/20 Page
                                                         Page29
                                                              21ofof47
                                                                     39 PageID:
                                                                        Page ID 1510
                                                                                #:235



  pleads, quite clearly, that it owned the rights to films that

  these Defendants pirated on particular dates and times, and from

  particular locales.       In reaching its conclusion, the Magistrate

  Judge applied the opposite standard to the facts alleged,

  presuming their falsity based on information it gathered from

  outside of the complaint as opposed to their accuracy.               Such

  constitutes reversible error.

        Relatedly, the Magistrate Judge found that Plaintiff’s

  allegations failed to show its entitlement to relief from “the

  named John Doe” Defendants.         Strike 3, 2019 WL 5446239, at *7

  (“Strike 3’s complaints are devoid of facts sufficient to show

  it is entitled to relief from the named John Doe/IP

  subscriber”).     The court essentially found that the John Doe

  Defendants pled in the complaint were not shown to be synonymous

  with the subscribers of the infringing IP addresses, and

  therefore, Plaintiff failed to state a claim against the

  underlying, not-yet-identified defendants.            See id. (“The only

  material fact pleaded in Strike 3’s complaints is that the

  listed IP address is associated with the downloading of Strike

  3’s works and the John Doe is the subscriber of the address.

  All other material averments in Strike 3’s complaints, e.g.,

  that the John Doe subscriber downloaded Strike 3’s works, are

  conclusory statements, not facts.”).

        The court’s error is a nuanced one.           First, the Court

                                         21
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document20
                                     34 Filed
                                         Filed07/01/20
                                               06/30/20 Page
                                                         Page30
                                                              22ofof47
                                                                     39 PageID:
                                                                        Page ID 1511
                                                                                #:236



  begins with the familiar rule that courts must take as true

  well-pled factual averments in a complaint and should “assume

  their veracity” at the pleading stage.           Malleus, 641 F.3d at 563

  (citing Iqbal, 556 U.S. at 664, 675, 679).            That requirement

  also requires courts to accept Plaintiff’s choice in identifying

  particular defendants, even if the chosen defendant is presently

  identified as a John Doe, and assume the facts alleged against

  that defendant accurately capture that defendant’s actions.                See

  gen. Jacobsen v. Osborne, 133 F.3d 315, 321 (5th Cir. 1998) (in

  pleading a “John Doe” defendant, there is no “mistake” in

  “identifying the correct defendant; rather, the problem was not

  being able to identify that defendant.”).            In other words,

  determining whether the defendant named in an action is in fact

  the defendant against whom liability will ultimately stand

  necessarily implicates an analysis of material outside the four-

  corners of the complaint, and considering whether the pled

  defendant is the wrong defendant at the pleading stage is

  inappropriate.     Carducci v. Aetna U.S. Healthcare, 247 F. Supp.

  2d 596, 609 (D.N.J. 2003), rev’d on other grounds sub nom.

  Levine v. United Healthcare Corp., 402 F.3d 156 (3d Cir. 2005)

  (“defendants’ argument that they are the ‘wrong’ defendants does

  not warrant relief on this motion to dismiss”) (additional

  citations omitted); see Roche v. Aetna, Inc., 167 F. Supp. 3d

  700, 714 (D.N.J. 2016) (denying motion to dismiss where the

                                         22
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document20
                                     34 Filed
                                         Filed07/01/20
                                               06/30/20 Page
                                                         Page31
                                                              23ofof47
                                                                     39 PageID:
                                                                        Page ID 1512
                                                                                #:237



  defendants alleged the plaintiff had sued the wrong party, as

  such an argument constituted a genuine dispute of material fact

  to be decided at a later stage).

        Other courts have reached similar conclusions.             See gen.

  Strike 3 Holdings, LLC v. Doe, No. 1:18-cv-01490 EAW, 2019 WL

  1529339, at *4 (W.D.N.Y. Apr. 8, 2019) (“determining whether

  Plaintiff’s method for identifying copyright infringers is

  ‘flawed’ would not be appropriate at this stage.              Such an

  argument addresses Defendant’s ultimate liability”); see also

  id. (“Plaintiff is not required to ‘sufficiently establish[ ]

  [D]efendant did the infringing’ at the pleading stage [. . . .]

  Rather, Plaintiff must only allege facts ‘that allow[ ] the

  court to draw the reasonable inference that the defendant is

  liable for the misconduct alleged.’”) (citations omitted).                If a

  court believes more facts are necessary to clarify a cause of

  action or the proper party in interest, the parties are capable,

  under the rules, of exploring such matters in discovery and at

  later stages of litigation.         See Swierkiewicz v. Sorema N. A.,

  534 U.S. 506, 512 (2002) (“[t]his simplified notice pleading

  standard relies on liberal discovery rules and summary judgment

  motions to define disputed facts and issues and to dispose of

  unmeritorious claims.”).

        Further support can be found in Third Circuit precedent on

  pleading placeholder defendants.            Pleading facts that create a

                                         23
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document20
                                     34 Filed
                                         Filed07/01/20
                                               06/30/20 Page
                                                         Page32
                                                              24ofof47
                                                                     39 PageID:
                                                                        Page ID 1513
                                                                                #:238



  cause of action against a presently unknown defendant occurs

  quite frequently in this Circuit and has been permitted by the

  Court of Appeals.      Blakeslee v. Clinton Cty., 336 F. App’x 248,

  250 (3d Cir. 2009) (“Use of John Doe defendants is permissible

  in certain situations until reasonable discovery permits the

  true defendants to be identified”).            As the Third Circuit has

  recognized, “[p]laintiffs may be unaware of the identities and

  roles of relevant actors and [may be] unable to conduct a pre-

  trial investigation to fill in the gaps.”             Alston, 363 F.3d at

  233 n.6.    By itself, however, this “lack of knowledge does not

  bar entry into a federal court.”            Id.   Consistent with notice

  pleading rules and liberal discovery rules, meritorious claims

  must be permitted to proceed even if a plaintiff cannot adduce

  all the necessary facts at the outset, including the identify of

  the Defendant.     See id. (citing Hindes v. FDIC, 137 F.3d 148,

  155 (3d Cir. 1998)).       Under such circumstances, “[t]he plaintiff

  should be given an opportunity through discovery to identify the

  unknown defendants[.]”       Id. (quoting Gillespie v. Civiletti, 629

  F.2d 637, 642 (9th Cir. 1980)).

        The Circuit Court has instructed that “[i]f discovery is

  sought by a plaintiff, as it was here, and if it would aid in

  the identification of responsible defendants or the lack

  thereof, district courts should strongly consider granting it.”

  Id.   Of particular relevance, the Circuit Court held that

                                         24
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document20
                                     34 Filed
                                         Filed07/01/20
                                               06/30/20 Page
                                                         Page33
                                                              25ofof47
                                                                     39 PageID:
                                                                        Page ID 1514
                                                                                #:239



  “[b]ecause [the] complaint was dismissed before an opportunity

  for discovery, any expectation of factual sufficiency was

  premature.     It is a first principle of federal civil procedure

  that litigants ‘are entitled to discovery before being put to

  their proof.’”     Id. (quoting Bennett v. Schmidt, 153 F.3d 516,

  519 (7th Cir. 1998)).

         Because Plaintiff has sufficiently stated a viable claim of

  copyright infringement against the identified IP addresses and

  its placeholder-defendant subscribers, Plaintiff should be

  provided with discovery to further assist it in identifying the

  underlying wrongdoer.       Any consideration of the merits of

  Plaintiff’s actions before permitting discovery to identify the

  placeholder-defendants, including whether Plaintiff has sued the

  correct Defendants, would be untimely.           Alston, 363 F.3d at 233

  n.6.    While it is true that if “reasonable discovery does not

  unveil the proper identities, . . . the John Doe defendants must

  be dismissed[,]” such considerations are simply premature at

  this juncture and must await the result of the limited discovery

  Plaintiff will be permitted to take. 4          Blakeslee, 336 F. App’x at




  4 The Magistrate Judge found, as this Court now finds, that the
  information Plaintiff seeks is relevant and discoverable.
  Strike 3 Holdings, 2019 WL 5446239, at *6 (“the Court
  acknowledges that the information Strike 3 requests is relevant
  under Fed. R. CIV. P. 26(b)(1).”). The Magistrate Judge
  correctly recognized that “[e]ven if an IP subscriber is not the
  infringer, he/she is likely to know relevant information
                                         25
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document20
                                     34 Filed
                                         Filed07/01/20
                                               06/30/20 Page
                                                         Page34
                                                              26ofof47
                                                                     39 PageID:
                                                                        Page ID 1515
                                                                                #:240



  250 (emphasis added).

        C. Good Cause Exists To Permit Limited Expedited Discovery
           So Plaintiff Can More Definitely Identify Its Placeholder
           Defendants

        For the reasons discussed above, discovery of the type

  Plaintiff seeks should be awarded at risk of otherwise leaving

  Plaintiff without access to crucial evidence in support of its

  claim.    In re Fine Paper Antitrust Litig., 685 F.2d at 818;

  Alston, 363 F.3d at 233 n.6.         Now the Court must determine

  whether that discovery should be provided in an expedited

  fashion.    Common sense dictates that early discovery is required

  in this instance so these cases can either proceed or be

  dismissed.     The good cause factors do not alter that conclusion.

        The first good cause factor, the timing of the request in

  light of the formal start to discovery, is not particularly

  relevant to this Court’s determination.            Alston counsels in

  favor of permitting Plaintiff the narrow discovery it seeks at

  this early stage of litigation.          363 F.3d at 233 n.6 (“[i]f

  discovery is sought by a plaintiff, as it was here, and if it

  would aid in the identification of responsible defendants or the

  lack thereof, district courts should strongly consider granting

  it.”).    Following Alston, the Court finds this factor weighs in

  favor of permitting expedited discovery of the limited type



  regarding who used their internet access.”            Id.    This Court
  agrees.
                                         26
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document20
                                     34 Filed
                                         Filed07/01/20
                                               06/30/20 Page
                                                         Page35
                                                              27ofof47
                                                                     39 PageID:
                                                                        Page ID 1516
                                                                                #:241



  Plaintiff seeks.

        The second good cause factor, whether the request is

  narrowly tailored, also warrants permitting the discovery

  sought.    Plaintiff seeks only the name and permanent address of

  the IP address subscribers.         Such identifying information is

  narrowly tailored, requesting no more than would be required to

  identify the relevant individual.           Manny Film LLC, 98 F. Supp.

  3d at 695 (permitting the plaintiff to seek early discovery on

  the name and address of an internet subscriber whose IP address

  had been identified as allegedly engaging in copyright

  infringement); Malibu Media, LLC v. John Does 1–18, No. 12–cv-

  7643, 2013 Dist. LEXIS 155911 (D.N.J. Mar. 22, 2013) (same);

  Strike 3 Holdings, LLC v. Doe, 329 F.R.D. 518, 521 (S.D.N.Y.

  2019) (“Strike 3 seeks only the true name and permanent address

  of John Doe . . . .       The Court agrees that the Plaintiff here is

  not asking for more information than is necessary to identify

  and serve the Defendant”); see Malibu Media, LLC v. Doe No. 4,

  12-cv-2950 (JPO), 2012 WL 5987854, at *3 (S.D.N.Y. Nov. 30,

  2012) (“Malibu’s subpoena request is highly specific in nature;

  it seeks the name, current and permanent address, e-mail

  address, and Media Access Control (MAC) Address of each Doe

  defendant, attempting to obtain enough information to identify

  and serve the defendants”); Arista Records, 604 F.3d at 119.



                                         27
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document20
                                     34 Filed
                                         Filed07/01/20
                                               06/30/20 Page
                                                         Page36
                                                              28ofof47
                                                                     39 PageID:
                                                                        Page ID 1517
                                                                                #:242



        The third good cause factor, the purpose of the requested

  discovery, is clear and narrow: to identify the subscribers of

  IP addresses connected with various copyright infringement

  activities.     See Strike 3, 2019 WL 5446239, at *9 (“[t]he Court

  is not unsympathetic to Strike 3’s argument that without the

  requested discovery it may not be able to identify alleged

  copyright infringers.”).        Binding Circuit-level precedent

  advises courts to grant limited discovery in circumstances where

  a plaintiff may not otherwise have access to means for

  identifying John Doe defendants.            See, e.g., Alston, 363 F.3d at

  233 n.6.    Therefore, this factor weighs in Plaintiff’s favor.

         The fourth good cause factor, whether the discovery

  burdens the defendant, does not preclude authorizing such

  discovery in these cases.        In the most literal sense, the

  discovery sought imposes no burden at all on Defendants, as it

  is sought from and will be produced by a third-party, the ISP.

  For the same reason, the fifth good cause factor, whether the

  defendant can respond to the request in an expedited manner,

  also serves as no barrier to granting the relief sought.

        Numerous other courts in this District have reached similar

  conclusions, ultimately deciding to permit service of a Rule 45

  subpoena limited to seeking the name and address of the IP

  address subscriber.       For example, in Malibu Media, LLC v. John

  Does 1-11, a similar type of action, the plaintiff sought leave

                                         28
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document20
                                     34 Filed
                                         Filed07/01/20
                                               06/30/20 Page
                                                         Page37
                                                              29ofof47
                                                                     39 PageID:
                                                                        Page ID 1518
                                                                                #:243



  to serve a subpoena demanding that an ISP reveal a John Doe

  defendant’s name, address, telephone number, and email address.

  No. 12-7615, 2013 U.S. Dist. LEXIS 26217, at *3-4 (D.N.J. Feb.

  26, 2013).     The court granted the plaintiff’s request for early,

  expedited discovery, but limited the discovery request to the

  information absolutely necessary to allow it to continue

  prosecuting its claims: the defendant’s name and address.                Id.

  at *3.    Other courts have charted similar paths.            See, e.g.,

  Strike 3 Holdings, LLC v. John Doe subscriber assigned IP

  address 71.187.158.57, No. 19-cv-14006-ES-MAH, 2019 WL 4187573

  (D.N.J. Sept. 3, 2019) (collecting the cases that follow);

  Malibu Media, LLC v. Doe, No. 13-4660 (JAP)(DEA), 2013 U.S.

  Dist. LEXIS 189452 at *2 (D.N.J. Aug. 19, 2013) (limiting the

  scope of a pre-Rule 26(f) conference subpoena to a subscriber’s

  name and address); Voltage Pictures v. Doe, No. 12-6885

  (RMB)(JS), 2013 U.S. Dist. LEXIS 155356, at *9-10 (D.N.J. May

  31, 2013) (granting leave to serve subpoena requesting only the

  name, address, and media access control address associated with

  a particular IP address).        This Court is not aware of any other

  means by which Plaintiff could gather the information it seeks,

  and the narrow nature of its requests appear to provide the only

  reasonable way to obtain it.         Such further militates in favor of

  granting the relief sought.         Strike 3 Holdings, LLC v. Doe, 329

  F.R.D. 518, 521–22 (S.D.N.Y. 2019).

                                         29
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document20
                                     34 Filed
                                         Filed07/01/20
                                               06/30/20 Page
                                                         Page38
                                                              30ofof47
                                                                     39 PageID:
                                                                        Page ID 1519
                                                                                #:244



        In total, the Court finds the good cause factors weigh in

  favor or reversing the Magistrate Judge’s decision and

  permitting Plaintiff to proceed with expedited discovery of the

  nature sought.

        D. Other Considerations Do Not Bar The Relief Sought

        The Magistrate Judge identified additional considerations,

  some of which the Court addresses here, that it thought

  warranted denial of expedited discovery.            These considerations

  do not bar the discovery sought.

        First, the Magistrate Judge concluded that because other

  means exist to combat infringement, Plaintiff should not receive

  expedited discovery in this lawsuit.           Strike 3, 2019 WL 5446239,

  at *12.    According to the court, the Digital Millennium

  Copyright Act (“DMCA”), 17 U.S.C. § 512(a), “affords copyright

  owners such as Strike 3 a process to notify ISP’s of the

  infringement of their works.         The ISP’s are then required to act

  on valid notifications and to terminate, in appropriate

  circumstances, subscribers and account holders who are repeat

  offenders.”     Strike 3 Holdings, 2019 WL 5446239, at *13.             The

  court appears to fault Plaintiff for not pursuing this

  alternative route before filing the present actions.               That

  criticism, however, is both unwarranted and not relevant to the

  issues before this Court.

        First, there is nothing in the DMCA that suggests that

                                         30
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document20
                                     34 Filed
                                         Filed07/01/20
                                               06/30/20 Page
                                                         Page39
                                                              31ofof47
                                                                     39 PageID:
                                                                        Page ID 1520
                                                                                #:245



  merely because the statute allows a copyright owner the ability

  to compel ISPs to bar repeat offenders from using their services

  that the copyright right owner loses its statutory, and indeed

  constitutional right to sue infringers and seek the broader

  range of remedies provided by the Copyright Act.              See gen. 17

  U.S.C. § 501(a)-(b) (“anyone who violates any of the exclusive

  rights of the copyright owner . . . is an infringer of the

  copyright” and “the legal or beneficial owner of an exclusive

  right under a copyright is entitled . . . to institute an action

  for any infringement of that particular right committed while he

  or she is the owner of it.”).         Indeed, the DMCA was intended to

  protect ISPs, not infringers.         The DMCA “did not simply rewrite

  copyright law for the on-line world.”           CoStar Grp., Inc. v.

  LoopNet, Inc., 373 F.3d 544, 553 (4th Cir. 2004) (quoting

  Ellison v. Robertson, 357 F.3d 1072, 1077 (9th Cir. 2004)).

  Instead, it simply offered “certain safe harbor[s] for ISPs” but

  left courts free to “continue to construe the Copyright Act in

  deciding the scope and nature of prima facie liability.”                CoStar

  Grp., 373 F.3d at 553.       In other words, the DMCA merely added a

  second step to assessing infringement liability for Internet

  service providers, but is otherwise irrelevant to determining

  what constitutes a prima facie case of copyright infringement

  for ISPs or others.       Id. at 555.

        Indeed, review of the DMCA suggests that Plaintiff should

                                         31
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document20
                                     34 Filed
                                         Filed07/01/20
                                               06/30/20 Page
                                                         Page40
                                                              32ofof47
                                                                     39 PageID:
                                                                        Page ID 1521
                                                                                #:246



  be granted, not denied, the discovery it seeks.              The DMCA limits

  the liability of internet service providers for copyright

  infringement that occurs at the hand of a subscriber.               See 17

  U.S.C. § 512(a) (“[a] service provider shall not be liable for .

  . . infringement of copyright by reason of the provider’s

  transmitting, routing, or providing connections for, material

  through a system or network controlled or operated by or for the

  service provider. . . .”).        The actions before this Court do not

  seek relief against an ISP, but rather a subscribing infringer,

  and in such circumstances, the DMCA actually supports granting

  Plaintiff the discovery it seeks in these actions.

        Section h of the DMCA is entitled “subpoena to identify

  infringer” and provides that “[a] copyright owner or a person

  authorized to act on the owner’s behalf may request the clerk of

  any United States district court to issue a subpoena to a

  service provider for identification of an alleged infringer in

  accordance with this subsection.”           17 U.S.C. § 512(h)(1).       Any

  such subpoena “shall authorize and order the service provider .

  . . to expeditiously disclose to the copyright owner or person

  authorized by the copyright owner information sufficient to

  identify the alleged infringer of the material described in the

  notification to the extent such information is available to the

  service provider.”      17 U.S.C. § 512(h)(3) (emphasis added).            In

  not unclear terms, the DMCA supports this Court’s reversal and

                                         32
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document20
                                     34 Filed
                                         Filed07/01/20
                                               06/30/20 Page
                                                         Page41
                                                              33ofof47
                                                                     39 PageID:
                                                                        Page ID 1522
                                                                                #:247



  decision to grant Plaintiff leave to pursue discovery from the

  ISPs that will allow it to “identify the alleged infringer[.]”

        Second, the court below raised valid concerns about the

  risks of misidentification and embarrassment.             In part, the

  court found Strike 3’s subpoenas misleading and thought they

  created too much opportunity for misidentifying the proper

  defendant.     Strike 3, 2019 WL 5446239, at *11.          Relatedly, the

  court expressed concerns about risks associated with inadvertent

  identification or exposure of alleged infringers, who, later,

  are deemed to be misidentified.          Such could, the court found,

  expose that wrongly identified person to unwarranted

  embarrassment and ridicule.         These are meritorious concerns that

  this Court does not view lightly.

        On the one hand, Defendants have a legitimate privacy

  interest in their online activity.          Some courts have gone so far

  as to find that internet users have constitutional privacy

  interests in their internet browsing and file-sharing activity.

  Malibu Media, LLC v. John Does 1-11, No. 12-civ-3810(ER), 2013

  WL 3732839, at *5 (S.D.N.Y. July 16, 2013) (recognizing “a

  limited First Amendment privacy interest in anonymous internet

  usage, including the use of peer-to-peer file sharing

  networks”).     On the other hand, however, courts recognize that

  these privacy interests must not be used as a shield behind

  which internet users can commit unabated, legally actionable

                                         33
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document20
                                     34 Filed
                                         Filed07/01/20
                                               06/30/20 Page
                                                         Page42
                                                              34ofof47
                                                                     39 PageID:
                                                                        Page ID 1523
                                                                                #:248



  behavior.    See Arista Records, 604 F.3d at 119 (“[t]he First

  Amendment right to communicate anonymously is, of course, not a

  license to . . . infringe copyrights. . . .             Nor is it an

  absolute bar against disclosure of one’s identity in a proper

  case”).    In general, privacy rights do not grant users a license

  to infringe on copyrighted material.           Thus, to the extent that

  anonymity is used to mask copyright infringement or to

  facilitate such infringement by subscribers or other persons, it

  is unprotected by the First Amendment.           Arista Records, 604 F.3d

  at 118.

        As in many areas raising issues of constitutional concern

  and conflicting provisions, the Court’s duty is to strike a

  proper balance between Defendants’ privacy interests and

  Plaintiff’s rights to protect its copyrighted material.               As the

  Court has noted, Plaintiff has alleged with the requisite

  specificity required by even heightened pleading standards that

  someone using the identified IP addresses violated its

  copyrights.     The Founding Fathers had the foresight to recognize

  that such rights are worthy of recognition in the Constitution

  itself, which compels Congress to protect such rights by

  appropriate legislative action.          U.S. Const. art. 1, §8, cl. 8

  (“To promote the Progress of Science and useful Arts, by

  securing for limited Times to Authors and Inventors the

  exclusive Right to their respective Writings and Discoveries”);

                                         34
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document20
                                     34 Filed
                                         Filed07/01/20
                                               06/30/20 Page
                                                         Page43
                                                              35ofof47
                                                                     39 PageID:
                                                                        Page ID 1524
                                                                                #:249



  17 U.S.C. § 501(a)-(b) (permitting copyright holders to pursue

  infringement actions).       In that sense, there is nothing

  hypothetical or ephemeral about Plaintiff’s claims.

        On the other hand, while there may be privacy issues at

  stake and even First Amendment defenses available to the John

  Doe defendants, that is the part of this case that is truly

  speculative.     The Plaintiff’s right to take reasonable and

  measured steps to identify the real infringers should not be

  impeded by the possibility that other privacy interests may be

  implicated, particularly where, as this Court will discuss

  below, those concerns can be accounted for through use of

  protective orders.

        In balancing Defendants’ privacy interests with Plaintiff’s

  right to pursue those who anonymously violate its intellectual

  property rights, this Court finds that entry of a limited

  protective order strikes the right balance of interest and that

  any concerns about misidentification or privacy exposure are

  easily assuaged through implementation of an appropriate

  protective order.      Examples of such orders and limitations on

  publicity abound in this District and elsewhere.              See, e.g.,

  Manny Film LLC, 98 F. Supp. 3d at 696 (granting expedited

  discovery but directing the internet service provider to provide

  the internet subscriber with a copy of the order and a copy of

  the subpoena received from the plaintiff and upon receipt of the

                                         35
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document20
                                     34 Filed
                                         Filed07/01/20
                                               06/30/20 Page
                                                         Page44
                                                              36ofof47
                                                                     39 PageID:
                                                                        Page ID 1525
                                                                                #:250



  order and the subpoena, granting the internet subscriber twenty-

  one (21) days to quash the subpoena or move in the alternative

  for a protective order.        Further, the court ordered that the ISP

  shall not provide any responsive information to the plaintiff

  until the latter of the expiration of twenty-one (21) days or

  resolution of any motion to quash or for a protective order);

  Strike 3 Holdings, LLC v. Doe, No. 18-cv-16593, 2019 WL 4745360,

  at *7 (D.N.J. Sept. 30, 2019) (declining to issue a protective

  order but permitting the plaintiff to proceed anonymously);

  Strike 3 Holdings, LLC v. Doe, 330 F.R.D. 552, 556–57 (D. Minn.

  2019) (entering a comprehensive, multifaceted protective order

  to aid in protecting privacy interests and limit risks of

  embarrassment and misidentification).

        This Court will leave to the able Magistrate Judge the task

  of crafting a protective order that balances the Plaintiff’s

  right to pursue its claims and the concomitant right of access

  to court proceedings enjoyed by the public with the legitimate

  privacy interests it may later identify.            Those privacy

  interests, however, do not warrant denial of Plaintiff’s

  discovery requests.




                                         36
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document20
                                     34 Filed
                                         Filed07/01/20
                                               06/30/20 Page
                                                         Page45
                                                              37ofof47
                                                                     39 PageID:
                                                                        Page ID 1526
                                                                                #:251



                                    CONCLUSION

        Experienced federal litigators often confront the same

  federal rules day in and day out.           For example, Federal Rules of

  Civil Procedure 4 (Service), 8 (General Rules of Pleading); 11

  (Signing Pleadings, etc.), 26 (Duty to Disclose, etc.), 56

  (Summary Judgment) and 65 (Injunctions and Restraining Orders)

  are like old friends and comfortable clothes.             But there is one

  rule that is often overlooked and that is a mistake because the

  drafters made it the first rule presumably for a reason.

  Federal Rule of Civil Procedure 1 provides that the rules

  “should be construed, administered, and employed by the court

  and the parties to secure the just, speedy, and inexpensive

  determination of every action and proceeding.”             Plaintiff has

  asserted a valid copyright claim.           Unless the rules are

  construed to allow some reasonable method to determine against

  whom that claim should be asserted, Plaintiff will have

  presumably suffered a federal statutory wrong with no remedy.

  That is not just. 5


  5 Reformers examining the Federal Rules of Civil Procedure for
  ambiguity might be well advised to consult other codified rules
  of procedure that expressly allow for the pleading of John Doe
  placeholder defendants and the use of pre-complaint petitions to
  identify potential defendants otherwise unknown to the plaintiff
  at the outset of a case. See, e.g., N.J. Ct. Rule 4:26-4 (“In
  any action . . . if the defendant’s true name is unknown to the
  plaintiff, process may issue against the defendant under a
  fictitious name, stating it to be fictitious and adding an
  appropriate description sufficient for identification”); N.J.
                                         37
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document20
                                     34 Filed
                                         Filed07/01/20
                                               06/30/20 Page
                                                         Page46
                                                              38ofof47
                                                                     39 PageID:
                                                                        Page ID 1527
                                                                                #:252



        For the reasons stated above, the Court will grant

  Plaintiff’s appeal (ECF No. 31) and reverse the learned

  Magistrate Judge’s decision.         On remand, the court shall fashion

  a protective order, to be entered in the Magistrate Judge’s

  discretion, balancing on the one hand the public’s right of

  access to court proceedings and on the other hand any legitimate

  privacy interests to be identified by the court.



  Ct. Rule 4:11-1(a) (“A person who desires to perpetuate his or
  her own testimony or that of another person or preserve any
  evidence or to inspect documents or property or copy documents
  pursuant to R. 4:18-1 may file a verified petition, seeking an
  appropriate order, entitled in the petitioner’s name, showing:
  (1) that the petitioner expects to be a party to an action
  cognizable in a court of this State but is presently unable to
  bring it or cause it to be brought; (2) the subject matter of
  such action and the petitioner’s interest therein; (3) the facts
  which the petitioner desires to establish by the proposed
  testimony or evidence and the reasons for desiring to perpetuate
  or inspect it; (4) the names or a description of the persons the
  petitioner expects will be opposing parties and their addresses
  so far as known; (5) the names and addresses of the persons to
  be examined and the substance of the testimony which the
  petitioner expects to elicit from each; and (6) the names and
  addresses of the persons having control or custody of the
  documents or property to be inspected and a description
  thereof”) (emphasis added). While the use of John Doe pleading
  in federal court is commonplace, this case demonstrates that the
  practice is not without controversy and confusion as to its
  proper use. In the view of this Court, procedure is best
  codified rather than left to the vagaries of federal common law
  and judge-made rules. See 139 A.L.R. Fed. 553 (“[t]here are no
  federal statutes or procedural rules that provide for the use of
  fictitious or ‘John Doe’ defendants in federal court. However,
  plaintiffs have, with varying results, included fictitious or
  Doe defendants in their complaints”) (emphasis added). Such
  reforms may be especially important in the age of the internet
  which both allows for and incentives anonymity and the use of
  fictious names by those who engage in tortious and other
  unlawful conduct.
                                         38
Case
 Case2:19-cv-10671-TJH-SP
      1:18-cv-02674-NLH-JS Document
                            Document20
                                     34 Filed
                                         Filed07/01/20
                                               06/30/20 Page
                                                         Page47
                                                              39ofof47
                                                                     39 PageID:
                                                                        Page ID 1528
                                                                                #:253



        Once the Magistrate Judge has entered its protective order,

  Plaintiff shall be granted leave to serve Defendants’ ISPs with

  a Rule 45 subpoena seeking the names and addresses of the

  subscribers assigned to the IP addresses identified in the

  respective complaints, limited in scope to the time periods of

  the alleged infringing activity outlined in the respective

  complaints and exhibits thereto.

        Further, Plaintiff shall be granted an extension of time

  within which to serve Defendants with process.             This Court

  leaves it to the able Magistrate Judge to determine the

  appropriate length of that extension, which may be impacted by

  the scope of the protective order entered.

        An appropriate Order will issue.



  Date: June 30, 2020                          s/ Noel L. Hillman
  At Camden, New Jersey                       NOEL L. HILLMAN, U.S.D.J.




                                         39
